Case 5:19-cv-00953-AS Document 20 Filed 06/29/20 Page 1 of 1 Page ID #:853



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10

11   MONICA SEHOVIC,                       CASE NO. EDCV 19-00953-AS

12                     Plaintiff,

13        v.                                       JUDGMENT
14   ANDREW M. SAUL, Commissioner
     of the Social Security
15   Administration,

16                     Defendant.

17

18
           IT IS ADJUDGED that this action is DISMISSED with prejudice.
19

20
         DATED:    June 29, 2020
21

22                                                       /s/      _________
                                                      ALKA SAGAR
23                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
